                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


PHYLLIS E. ALLEN,

                    Plaintiff,

v.                                                   Case No: 6:18-cv-2168-Orl-40DCI

GEOVERA SPECIALTY INSURANCE
COMPANY,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Defendant's Renewed Motion to Compel

Appraisal, Stay Litigation Pending Completion of Appraisal, and Delineate and Itemize

Appraisal Award (Doc. 31) filed on April 3, 2019. The United States Magistrate Judge has

submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed April 5, 2019 (Doc. 34), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Renewed Motion to Compel Appraisal, Stay Litigation Pending

Completion of Appraisal, and Delineate and Itemize Appraisal Award (Doc. 31) is

GRANTED.
      3.     The parties are ORDERED to expeditiously obtain an appraisal in the

manner prescribed by the appraisal provision in the policy.

      4.     This action is STAYED pending completion of the appraisal process.

      5.     The parties are ORDERED to file a joint status report every 90 days

advising the Court of the status of the appraisal process.

      6.     The parties are ORDERED upon completion of the appraisal process to file

an appropriate notice with the Court.

      DONE AND ORDERED in Orlando, Florida on May 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            2
